Citation Nr: 0505661	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  01-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an anxiety disorder and panic attacks.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1980.  This case comes before the Board of Veterans' 
Appeals (VA) on appeal from a December 1999 rating decision 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  At 
that time, the RO denied as not well grounded a claim of 
entitlement to service connection for a chronic psychiatric 
disorder to include an anxiety disorder and panic attacks.  
In August 2001, the RO denied the claim following a merits 
review.  The case was before the Board in June 2003 at which 
time the Board remanded the claim for further development.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran was neither diagnosed nor treated for an acquired 
psychiatric disorder in service, and that his psychiatric 
disorders first manifested many years after service are not 
related to event(s) in service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include an anxiety 
disorder and panic attacks was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 
2002); 38 C.F.R. § 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
acquired psychiatric disability.  Initially, the Board notes 
that the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) are applicable to the claim on appeal.  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered prior to 
the passage of the VCAA on November 9, 2000.  On December 3, 
1999, the veteran was notified of the evidentiary 
requirements to substantiate a "well grounded" claim.  
Specifically, he was advised that the evidence must show a 
current disability, show an injury or disability based on 
military service and evidence showing a reasonable 
probability that his disability was caused by injury or 
disease which began or was made worse during military 
service.  The RO indicated that VA would obtain his service 
medical records and medical records from any VA facility that 
he identified.  The RO indicated that the veteran had the 
duty to submit evidence in his possession, such as private 
medical records and non-medical witness statements.  
Alternatively, he could return a VA Form 21-4142 authorizing 
VA to obtain those records on his behalf.  He was 
specifically advised that evidence necessary to substantiate 
his claim was as follows:

1.  We must have evidence which shows you had 
an injury or disease during service.  Your own 
written statement describing what happened may 
be sufficient in some cases, depending on the 
nature of the disease or injury.

2.  You must submit medical evidence, 
preferably a doctor's statement, showing a 
reasonable possibility that the disability you 
now have was caused by injury or disease which 
began or was made worse during military 
service.  Your own statement that your current 
medical condition was caused by what happened 
to you in service is not sufficient.  We need 
medical evidence.

(emphasis original).

Another RO letter, dated July 26, 2000, reemphasized the 
veteran's need to submit "[e]vidence that the disease or 
injury was incurred or caused by service - Medical evidence 
of a relationship between your actual disability and your 
military service."  (emphasis original).  He was further 
advised that VA would obtain records from other government 
agencies, such as Social Security, and that he might be 
scheduled for VA examination.  A similar letter was sent to 
the veteran on September 7, 2000.

On March 15, 2001, the veteran was provided his VCAA letter.  
This letter advised him of the VCAA requirements, and the 
relative duties upon himself and VA in developing his claim.  
This letter included subsections entitled "VA's Duty to 
Notify You About Your Claim," "VA's Duty to Assist You 
Obtain Evidence For Your Claim," "What Must The Evidence 
Show To Establish Entitlement," "What Information Or 
Evidence Do We Still Need From You," "What Can You Do To 
Help With Your Claim," "When And Where Do You Send The 
Information Or Evidence," and "Do You Have Questions Or 
Need Assistance."  (emphasis original).  He was further 
advised to send the evidence in himself, or to tell VA about 
any additional information or evidence that he desired VA to 
obtain on his behalf.  Based upon the above, the Board finds 
that VA has satisfied the duty to notify content requirements 
of both 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran's pre-VCAA "well 
grounded" notices cited most, if not all, of the development 
duties and evidentiary requirements that are currently 
codified in the VCAA provisions.  For example, he was advised 
of the general duties on the part of VA and himself in 
identifying and securing evidence which have substantively 
remained intact after the passage of the VCAA.  The "well 
grounded" standard cited, while no longer in effect, 
contains the essential elements for establishing entitlement 
to service connection for disease or injury incurred in or 
aggravated by service.  See generally Maggit v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (veteran seeking disability 
benefits must establish, among other issues, the existence of 
a current disability and a connection between the veteran's 
service and the disability).  These notices also advised him 
to submit all relevant evidence in his possession.  His March 
2001 VCAA letter advised him of changes in the VA's duty to 
assist requirements that, while more specific and stringent 
on the part of VA, have had no practical effect on the 
development of this particular claim.  The Board finds that 
no prejudicial error has occurred with respect to the timing 
of the VCAA letter as the content of the pre-VCAA notices was 
so extensive and covered the essentials of the current VCAA 
duties that no disruption of the orderly process of decision-
making is present.  On this record, the Board finds that any 
defect with respect to the VCAA timing requirement in this 
case would be harmless error.  See 38 C.F.R. § 20.1102 (2004) 
(an error or defect by the Board which does not affect the 
merits of the issue or the substantive rights of a claimant 
will be considered harmless error and not a basis for 
vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records which is absent a discharge examination.  The 
veteran indicates that a discharge examination was not given, 
and that he was administratively discharged due to inadequate 
performance.  The Board accepts these assertions as fact.  
The RO has requested private clinic records, and by letter 
dated September 2, 2003 advised the veteran of its 
unsuccessful attempts to obtain complete clinic records from 
Drs. Martinez-Lugo, Santos-Carlo and Juarbe-Ortiz.  See 
38 C.F.R. § 3.159(e) (2004).  At that time, he was advised to 
obtain and send in this evidence directly to the RO.  In 
addition, the RO has obtained all available VA clinic 
records, and obtained a statement from the San Juan, VA 
Medical Center that no clinic records were available from 
1980 to 1981.  The RO has also obtained all records 
associated with the veteran's award of disability benefits 
with the Social Security Administration.  

The Board does take note of the representative's argument 
that VA "failed to advise the veteran that he could also 
submit lay person statements regarding a possible nexus 
between the veteran's current condition and the precipitating 
in service event" and that it was possible that "one or 
more of the veteran's crew members could substantiate the 
veteran's claim."  The Board notes that the March 2001 VCAA 
letter advised the veteran of his right to "submit your own 
statements or statements from other people describing your 
physical or mental disability symptoms."  Additionally, the 
December 3, 1999 RO letter notified the veteran that "non-
medical evidence such as a witness statement or accident 
report" may be sufficient to "document events leading to 
injury."  As such, the veteran has been properly notified of 
his right to submit lay witness affidavits.

In addition, VA obtained a medical opinion as necessary to 
substantiate the claim.  An examination conducted in December 
2003 was based upon examination of the veteran and review of 
the claims folder.  The medical opinion provided refers to 
the evidence of record and provides adequate rationale for 
the opinion expressed.  As such, the Board finds the 
examination report to be adequate for rating purposes.  Based 
upon the above, the Board also finds that VA has satisfied 
the duty to assist requirements of the VCAA.  

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In pertinent part, the veteran first filed his claim for 
service connection for an acquired psychiatric disorder, 
claimed as panic attacks, nervousness, anxiety and 
depression, by means of an Application for Compensation or 
Pension (VA Form 21-526) received in June 1999.  According to 
his various statements of record, he developed panic attacks 
during a "live shooting" with an M60 tank in approximately 
the winter of 1979-1980 at Fort Knox.  He indicates having 
been enclosed in the confines of the tank environment for a 
long period of time.  He describes his panic attacks as a 
sense of confusion with choking, coughing and inability to 
concentrate.

The veteran served on active duty from September 1979 to 
March 1980.  His enlistment examination, dated July 1979, was 
negative for lay report of psychiatric symptoms and he was 
given a "NORMAL" clinical evaluation of his psychiatric 
status.  He received in service treatment for various 
maladies such as acute respiratory distress (ARD) with fever, 
chest congestion and shortness of breath in October 1979; 
upper respiratory infection (URI) with stuffy nose and 
productive cough in November 1979; shin splints in January 
1980; double vision in January 1980; a "cold" with runny 
nose and sore throat in January 1980; and a "headcold" with 
sore throat, rhinitis, chills, cough, nausea, breathing 
difficulties and vomiting in February 1980.  He was not given 
an examination upon discharge.

A clinic record from the Arango Professional Group, dated 
July 9, 1998, noted a history of panic attacks with a past 
history of marijuana and cocaine use, and a current diagnosis 
of palpitations and panic attacks.

In March 1999, the veteran was admitted for inpatient care at 
the Mepsi Psychiatric Center for treatment of major 
depression.  An intake evaluation noted his report of panic 
attacks and phobia to enclosed spaces.  He indicated first 
having a panic attack in service while enclosed in a war 
tank, but indicated that he never reported the incident or 
sought psychological or psychiatric treatment for it.

An August 1999 statement from Lobeida Martinez, M.D., who 
specializes in general psychiatry with a subspecialty in 
children and adolescents, indicated psychiatric treatment of 
the veteran since July 1998 with a current diagnosis of 
anxiety disorder.

A psychiatric medical report from Dr. Zorbeida Martinez Lugo, 
dated September 3, 1999, indicated a current diagnosis of 
anxiety disorder and dysthymic disorder, rule out 
schizoaffective disorder, manifested by symptoms such as 
nervousness, anxiousness, restlessness, and difficulty with 
concentration.  The report noted "Date of First Sign of 
Illnes[s]" as "1998" with a "Date First Seen" as 
"7/6/98."

An October 1999 psychiatric evaluation by Madeline Santos 
Carlo, M.D., which resulted in a diagnosis of dysthymic 
disorder, recorded the following history of the veteran's 
psychiatric symptoms:

History of the current infirmity
	[The veteran ] reported the following 
emotional symptoms: depression, irritability, 
anxiety, poor concentration, isolation, insomnia, 
episodes of disorientation, loss of memory, 
diminishment of sexual libido and episodes of 
panic.
	[The veteran] indicates that he started to 
develop the previously described emotional 
symptoms at the start of 1980.  He couldn't 
identify any precipitating factor.

In July 2000, the RO received a statement from Dr. Otiz as 
follows:

THIS IS A 38 YEAR OLD MALE WHO SERVED IN US 
ARMY FROM SEPTEMBER 26, 1979 TO MARCH 22-1980.  
WHILE ON ACTIVE DUTY HE SUFFERED A PANIC ATTACK 
EPISODE AND ON A TANK HE SUFFERED EXTREME 
EPISODE OF FRIGHTFULNESS-ANXIETY-
DISORIENTATION-TIGHTNESS OF BREATH AND 
CONFUSION.
ACCORDING TO PATIENT SINCE THE PATIENT HAS BEEN 
ALWAYS ANXIOUS AND FEELING WORSE EACH DAY.  
FALLS IN PANIC EASILY WHEN IN GROUPS - IN 
TRAFFIC JAMS - IN SHOPPING CENTERS.  FEELS 
OBSERVED AND AVOID CONTACT WITH OTHERS - ALSO 
AVOID OPEN SPACES.  FOR BEYOND REASONABLE DOUBT 
PATIENT IS SUFFERING FROM SEVERE PANIC WITH 
AGORAPHOBIA THAT HAD ITS ONSET WHILE IN ACTIVE 
DUTY.

In April 2001, the RO received another statement from Dr. 
Ortiz which read as follows:

THIS VETERAN SERVED FROM SEPT.26-79 TO MARCH 
22-80 IN FT. KNOX KENTUCKY - WAS DISCHARGED 
DUE TO NON PRODUCTIVE SERVICE - THERE IS NO 
DISCHARGE EXAMINATION IN C.FOLDER-WHILE IN 
ACTIVE DUTY WAS SEEN IN MULTIPLE OCCASIONS BY 
M.D. DUE TO PSOMATIC COMPLAINTS.
SINCE DISCHARGE HAS BEEN UNDER PSYCHIATRIC TX 
BY DIFFERENT PSYCHIATRIST AND DX. OF PANIC 
DISORDER [WITH] AGORAPHOBIA - MAJOR DEPRESSION 
- AND ANXIETY HAVE BEING DONE.
I RECOMMEND THE C&P EXAMINATION BE DONE TO 
PATIENT BY V.A.H. PSYCHIATRIST.  MORE PROBABLY 
THAN NOT PATIENT ILLNESS NO MATTER THE 
DIAGNOSIS HAD ITS ONSET IN ACTIVE DUTY IN FORM 
OF MULTIPLE PSOMATIC COMPLAINTS.

A May 2003 VA clinic record included the veteran's 
description of being locked up inside a tank for several 
hours in January 1980 and afterwards experiencing episodes of 
crying spells and agoraphobia.  His post-service employment 
included selling shoes, and working as a security guard in a 
liquor store.  He used marijuana until 1987, cocaine until 
1986, and alcohol until the present.  He was given a 
diagnosis of panic disorder and agoraphobia.  

An August 2003 psychiatric evaluation by Jose Vazquez 
Sotomayor, M.D., provided a diagnosis of schizophrenia 
disorder and noted that the psychiatric symptoms "started 
some time ago" and were exacerbated with his physical 
infirmities.

A Social Security Administration application included a 
description from the veteran's spouse that he had been shut 
up in a tank alone at night for hours while in the Army that 
he first expressed to her during the start of the Persian 
Gulf War.

In December 2003, the veteran underwent VA mental disorders 
examination with benefit of review of the claims folder.  He 
reported a history of leaving service due to a physical 
training test without having any medical evaluation.  He 
reported having claustrophobia after being locked in a tank, 
and that his racist sergeant and Colonel wouldn't send him 
for treatment.  He indicated that he was mistreated in the 
military with money stolen from him and having to deal with 
corrupt military officials.  He also reported use of 
marijuana, cocaine and alcohol in service.  Post-service, he 
claimed that his claustrophobia affected his ability to 
perform his jobs, and rendered him unable to study after 
military service.  Following mental status examination and 
review of the claims folder, the examiner provided a 
diagnosis of schizoaffective disorder, depressed type.  The 
examiner also provided the following opinion in the case:

The veteran reported to the Social Security 
disability examiner that he suffered of Panic attacks 
since 1980 while in the Army.  The veteran served for 
five months and 27 days in the Army; and was 
discharged due to reason of being marginal and/or 
non-productive.  The veteran's first visit to PIC was 
1999.

The veteran's service medical records lack any 
reference, complain[t]s, symptoms, or diagnosis 
related to the claimed Panic disorder.

The veteran's first psychiatric treatment was in 
1998.  His record had shown multiple diagnoses.  His 
current Mental Health Clinic diagnosed Agoraphobia 
with panic attacks, but also considered rule out 
Bipolar disorder, rule out Schizoaffective disorder, 
rule out Organicity, and has a neuropsychological 
evaluation pending.

Based on the current evaluations and records, we 
consider the above correct and current diagnosis.  
There is no evidence that the veteran's 
neuropsychiatric conditions were present or initially 
manifested during service; or related to his period 
of active service.

A March 2004 psychiatric evaluation by Jose Vazquez Sotomayor 
provided a diagnosis of schizophrenic disorder with the 
following conclusion:

	[The veteran] was introduced to our office because 
he was showing psychiatric symptoms.  The symptoms 
occurred after a incident he had in his Basic 
Training.  On September 27, 1979, [the veteran] 
arrived at Fort Knox to begin his "Boot Camp" 
training.  The patient was able to pass the six weeks 
of training.  After taking Boot Camp training, he 
passed to Tank School.  This training took three 
months.  Everything was going well until they asked 
for some soldiers to volunteer to sit in the chofer's 
seat to maintain the motor running and the tank 
heater's on.

	At this time nobody wanted to volunteer.  The 
Sargent decided to choose himself the soldiers.  He 
choose the patient ... along with other soldiers, so 
that they can rotate shifts.  [The veteran] was th[e] 
first to start the shift.  Hours passed and no one 
came to rotate the shift.  The patient was starting 
to get anxious and confused.  He tried to control 
himself by not thinking of the situations.

	He realized that more hours had passed and nobody 
came to rotate the shift.  It was at this moment that 
the patient became to worry and get anxious, he felt 
confused, disorientated.  He tried to get in contact 
with his Sargent by radio, but no one would respond.  
More hours passed and no contact.  Finally, someone 
responded, but [the veteran] had to wait more time 
because they had to find the Sargent in charge of his 
platoon.

	They were finally able to get in contact with his 
Sargent and he went to go get [the veteran] out of 
the tank.  [The veteran] had to crawl out a real 
small space to get out.  This made the patient more 
anxious and nervous.  When he was out the Sargent did 
not even consider if [the veteran] was doing ok.  
They just left the situation the same way.  The 
Sargent did not take him to the Hospital or get any 
medical attention.

	While time past the patient was and is in a 
anxious mood.  The patient never got medical 
attention until know.  He was unaware of what was 
going on with himself.  He realized that he would get 
desperate, anxious, confused, nervous, when he was in 
crowded and small places.  These situations 
accelerated his illness and this has caused him to be 
disable totally to perform any kind of labor ...

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  Psychoses manifest 
to a degree of 10 percent within one year from service 
separation may be subject to service connection on a 
presumptive basis.  38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. 
§ 3.309(a) (2004).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 
38 C.F.R. §3.159, as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The record establishes that the veteran has been diagnosed 
with schizoaffective disorder with diagnoses including 
agoraphobia, dysthymic disorder, major depression and anxiety 
disorder.  The veteran has provided an inconsistent and 
unreliable history regarding the onset of his psychiatric 
symptoms.  He has reported different versions of in-service 
continuity of panic attacks to several examiners related to 
an incident of being confined in a tank.  He told Dr. Carlo 
that he could not recall any precipitating factor for his 
emotional symptoms.  On the other hand, the veteran's service 
medical records are negative for psychiatric complaints, 
particularly the symptoms of anxiety, panic attacks and 
claustrophobia as reported by the veteran, during service.  
An examination report by Dr. Lugo described 1998 as the date 
of first sign of illness.

The Board finds that the preponderance of the evidence 
demonstrates that the veteran was neither diagnosed nor 
treated for an acquired psychiatric disorder in service, and 
that his psychiatric disorders first manifested years after 
his separation from service are not related to event(s) in 
service.  The first documented evidence of psychiatric 
symptoms was not until 1998 which is 18 years following the 
veteran's discharge from service.  His service medical 
records do not reflect treatment for any psychiatric 
complaints, and the Board finds implausible the veteran's 
claim of being denied medical access to treat his claimed 
symptoms.  In this respect, his service medical records 
document clinic visits for various maladies in October 1979, 
November 1979, January 1980 and February 1980.  The only 
explainable and plausible reason why the veteran was able to 
express to a military physician symptoms of a head cold, but 
felt constrained to report extreme symptoms of panic attacks 
and claustrophobia, is because the claimed symptoms simply 
were not present.  The veteran has stated that his symptoms 
started at the time of a tank incident while alternatively 
denying knowledge of a precipitating factor.  His claims of 
in-service onset of symptoms are not deemed credible as he 
would have had a strong motive to report those symptoms 
during his service treatment to ensure he received proper 
care.

After reviewing the service medical records, Dr. Ortiz found 
that the veteran's agoraphobia, major depression and anxiety 
disorder were first manifested by his treatment for somatic 
complaints in service.  On the other hand, the VA examiner in 
December 2003 found no evidence of neuropsychiatric illness 
manifested in service after reviewing the very same records.  
The Board finds that the opinion by the VA examiner holds 
more probative value as it is consistent with the known facts 
of the case.  Dr. Ortiz does not elaborate which somatic 
complaints were believed an initial manifestation of the 
veteran's psychiatric disorder, or explain why the specific 
diagnoses rendered at that time were a misdiagnosis of a 
somatic disorder.  There is no suggestion in the service 
medical records that the veteran's complaint of symptoms were 
suspected to be somatic in nature.  As indicated above, the 
veteran has given inconsistent statements regarding the 
precipitating factor for the onset of his symptoms.

The fact that a claimant has presented evidence in support of 
his/her claim does not, in and of itself, mandate the 
application of the benefit of the doubt rule.  See Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  VA is not bound to accept any opinion 
concerning the merits of a claim, and has a duty to evaluate 
all the evidence as to weight and credibility.  Hayes v. 
Brown, 5 Vet. App. 60 (1993); Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review as well as the relative merits of the expert's 
qualifications and analytical findings.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  

For the reasons stated above, the Board places more probative 
weight on the service medical record evidence and the 
December 2003 VA opinion which establish, by a preponderance 
of the evidence, that the veteran was neither diagnosed nor 
treated for an acquired psychiatric disorder in service, and 
that his psychiatric disorders first manifested many years 
after service are not related to event(s) in service.  The 
veteran is deemed competent to describe his symptoms in 
service and thereafter, but the Board finds that his report 
of symptoms are not credible.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim for service connection for 
an acquired psychiatric disorder, therefore, must be denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


